Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chanemougame (US 20200035567).

Regarding claim 1. Fig 1 of Chanemougame discloses An integrated circuit device 10, comprising:
a substrate 112 (Fig 2) including a first device region 222 and a second device region 224 (Fig 1/Fig 20B);
a first fin active region (the fin region under 120P between 114 shown in Fig 2; see also Fig 4 for detail) extending in a first horizontal direction on the first device region (Fig 1/Fig 20B);
a second fin active region (the fin region under 120N between 114 shown in Fig 2; see also Fig 4 for detail) extending in the first horizontal direction (Fig 1: X-direction) on the second device region (Fig 1/Fig 20B);
an isolation film 114 (Fig 20B; see also Fig 2) covering opposite side walls of each of the first fin active region and the second fin active region;
a plurality of gate cut insulating patterns 32/34NN/36PP (Fig 1; see also Fig 20B) on the isolation film on the first device region and the second device region;
a gate line 180/210/230 extending on the first fin active region and the second fin active region in a second horizontal direction (Fig 1: Y-direction) that crosses the first horizontal direction, the gate line having a length in the second horizontal direction limited by the plurality of gate cut insulating patterns (Fig 20B); and
an inter-region insulating pattern (see 160 in Fig 20B) on the isolation film between the first fin active region and the second fin active region and at least partially penetrating the gate line in a vertical direction (Fig 20B),
wherein the inter-region insulating pattern has a bottom surface proximate to the substrate, a top surface distal to the substrate, and a side wall linearly extending from the bottom surface to the top surface (Fig 20B).

Regarding claim 2. Chanemougame discloses The integrated circuit device as claimed in claim 1, wherein a height of the inter-region insulating pattern in the vertical direction is less than a height of each of the plurality of gate cut insulating patterns in the vertical direction (Fig 20B).

Regarding claim 7. Chanemougame discloses The integrated circuit device as claimed in claim 1, wherein:
the gate line includes:
a first portion 246 (including 180/210) covering the first fin active region on the first device region and having a first stack structure (Fig 20B),
a second portion 242 (including 210) covering the second fin active region on the second device region and having a second stack structure that is different from the first stack structure (Fig 20B: second portion doesn’t include 180; see also Fig 18B), and
a gate connecting portion 230 integrally connected to the first portion and the second portion and covering the top surface of the inter-region insulating pattern (Fig 20B), and
the gate connecting portion has a structure different from the first stack structure and the second stack structure (Fig 20B: see the difference between 242 and 246).

Regarding claim 8. Chanemougame discloses The integrated circuit device as claimed in claim 1, wherein:
the gate line includes a first gate portion 246 (including 180/210) on the first device region and a second gate portion 242 (including 210) on the second device region (Fig 20B), and
the first gate portion is separated from the second gate portion with the inter-region insulating pattern between the first gate portion and the second gate portion in the second horizontal direction (Fig 20B).

Regarding claim 9. Chanemougame discloses The integrated circuit device as claimed in claim 8, further comprising:
a first gate contact 180/210 on the gate line and connected to the first gate portion of the gate line (Fig 20B);
a second gate contact 210 on the gate line and connected to the second gate portion of the gate line (Fig 20B); and
a conductive line 230 on the first gate contact and the second gate contact and connected to the first gate contact and the second gate contact (Fig 20B).

Regarding claim 10. Chanemougame discloses An integrated circuit device, comprising:
a substrate 112 including a first device region 222 and a second device region 224 separated from the first device region (Fig 20B);
a first fin active region (the fin region under 120P between 114 shown in Fig 2; see also Fig 4 for detail) extending in a first horizontal direction (Fig 1: X-direction) on the first device region (Fig 1);
a second fin active region (the fin region under 120N between 114 shown in Fig 2; see also Fig 4 for detail) extending in the first horizontal direction on the second device region (Fig 1);
an isolation film covering 114 (Fig 20B; see also Fig 2) opposite side walls of each of the first fin active region and the second fin active region (Fig 20B; see also Fig 2);
a gate line 180/210/230 extending on the first device region and the second device region in a second horizontal direction (Fig 1: Y-direction) that crosses the first horizontal direction;
a first nanosheet stack 126 (in 222) facing a first fin top of the first fin active region at a position separated from the first fin top in a vertical direction (Fig 20B), the first nanosheet stack including at least one first nanosheet surrounded by the gate line (Fig 20B);
a second nanosheet stack 126 (in 224) facing a second fin top of the second fin active region at a position separated from the second fin top in the vertical direction (Fig 20B), the second nanosheet stack including at least one second nanosheet surrounded by the gate line (Fig 20B); and
an inter-region insulating pattern 160 (Fig 20B) on the isolation film between the first fin active region and the second fin active region and partially penetrating the gate line in the vertical direction (Fig 20B),
wherein the inter-region insulating pattern has a bottom surface contacting the isolation film, a top surface contacting the gate line, and a side wall linearly extending from the bottom surface to the top surface (Fig 20B).

Regarding claim 17. Chanemougame discloses The integrated circuit device as claimed in claim 10, wherein:
the gate line includes:
a first portion 246 (including 180/210) covering the first fin active region on the first device region and having a first stack structure (Fig 20B),
a second portion 242 (including 210) covering the second fin active region on the second device region and having a second stack structure (Fig 20B), and
a gate connecting portion 230 integrally connected to the first portion and the second portion and covering the top surface of the inter-region insulating pattern (Fig 20B), and
the gate connecting portion includes a single metal film [0067].

Allowable Subject Matter
Claims 18-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a plurality of gate cut insulating patterns on the isolation film on the NMOS transistor region and the PMOS transistor region and having a first height in a vertical direction; an inter-region insulating pattern between the NMOS transistor region and the PMOS transistor region, partially penetrating the gate line in the vertical direction, and having a second height in the vertical direction that is less than the first height”.

Claims 3-6 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a level of the top surface of the inter-region insulating pattern is lower than a level of a topmost surface of each of the at least one first nanosheet and the at least one second nanosheet”.

Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first shortest distance in the second horizontal direction between the inter-region insulating pattern and the first fin active region is different from a second shortest distance in the second horizontal direction between the inter-region insulating pattern and the second fin active region”.

Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the at least one first nanosheet or the at least one second nanosheet is at a higher level than the top surface of the inter-region insulating pattern”.

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the top surface of the inter-region insulating pattern is a non-planar surface”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a length of the gate connecting portion in the vertical direction is less than a length of the inter-region insulating pattern in the vertical direction”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a length of the gate connecting portion in the vertical direction is greater than a length of the inter-region insulating pattern in the vertical direction”.

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the top surface of the inter-region insulating pattern is a non-planar surface, and the gate line includes a gate connecting portion having a non-planar surface contacting the top surface of the inter-region insulating pattern”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a level of the top surface of the inter-region insulating pattern is lower than a level of a topmost surface of each of the first nanosheet stack and the second nanosheet stack”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first shortest distance in the second horizontal direction between the inter-region insulating pattern and the first fin active region is less than a second shortest distance in the second horizontal direction between the inter-region insulating pattern and the second fin active region”.

Regarding claim 16 the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first shortest distance in the second horizontal direction between the inter-region insulating pattern and the first fin active region is greater than a second shortest distance in the second horizontal direction between the inter-region insulating pattern and the second fin active region”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826